Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/29/2022, the amendment/reconsideration has been considered. Claims 1, 8 and 15 have been amended, claims 4, 11 and 18 are canceled. Claims 1-3, 4-10, 12-17 and 19-20 are pending for examination as cited below.
	
Response to Arguments
Applicant’s arguments, see remarks, filed on 8/29/2022, with respect to amended claims have been fully considered and are persuasive.  The previous rejection of claims has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael E. Cox (Reg. No.: 47,505) on 9/06/2022.

The application has been amended as follows: 

Claim 15. (Currently Amended)  A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: 
determining a data storage anonymity level for each user in a group of users storing data in the cloud, wherein the data storage anonymity level of a first user is based on a data storage footprint size of data stored by the first user in the cloud and attributable to the first user; 
determining whether the data storage footprint size is outside of a data storage footprint size range relative to data storage footprint sizes of data stored by other users in the group of users; 
increasing the data storage anonymity level of the first user by reallocating data storage of at least one other user in the group of users to change the data storage footprint size of the at least one other user; 
determining a connection anonymity level for each user in the group of the users storing data in the cloud, wherein the connection anonymity level of a second user is based on a data access rate of the data stored by the second user in the cloud and attributable to the second user; 
determining whether the data access rate of the second user is outside of a data access rate range relative to data access rates of the data stored by the other users; and increasing the connection anonymity level of the second user by adjusting data access rates of at least one other user in the group of users, wherein increasing the connection anonymity level of the second user includes: 
sending, by a cloud master to a cloud agent of the second user, a request to provide random traffic of a pre-determined level, wherein providing the random traffic of the pre-determined level increases a traffic footprint of the second user to match traffic footprints of other users having a connection anonymity level for data access rates of the data stored by the other users; 
receiving the random traffic at the cloud; and 
updating the connection anonymity level of the second user based on the random traffic.

Allowable Subject Matter
Claim 1-3, 4-10, 12-17 and 19-20 are allowed over cited references.

Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 8/29/2022 and the interview held on 9/6/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmed, US 2019/0026490 A1: Anonymized data storage and retrieval.
Hu et al., US 20170249480 A1: PRIVACY PROTECTION FOR THIRD PARTY DATA SHARING.
Mikami et al., US 20160350557 A1: INFORMATION DETERMINATION APPARATUS, INFORMATION DETERMINATION METHOD AND RECORDING MEDIUM.
Lyadvinsky et al., US 9973339 B1: Anonymous Cloud Data Storage And Anonymizing Non-anonymous Storage.
Eberlein et al., US 20220012361 A1: CORRELATING EXPERIENCE DATA AND OPERATIONS DATA WITHOUT COMPROMISING ANONYMITY.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tauqir Hussain whose telephone number is 571-270-1247.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tauqir Hussain/Primary Examiner, Art Unit 2446